NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

PETER WILLIAM FERREIRA,                 )
                                        )
              Appellant,                )
                                        )
v.                                      )            Case No. 2D16-3690
                                        )                     2D16-5646
ROBERT LESNIAK, as personal             )
representative of the estate of Theresa )              CONSOLIDATED
M. Lesniak, deceased, on behalf of      )
himself as natural and beneficiary/     )
statutory survivor, and on behalf of    )
Jeanne Lesniak, as natural daughter     )
and beneficiary/statutory survivor,     )
                                        )
              Appellee.                 )
___________________________________)

Opinion filed February 28, 2018.

Appeals from the Circuit Court for Collier
County; Lauren L. Brodie, Judge.

Bretton C. Albrecht and Caryn L. Bellus of
Kubicki Draper, P.A., Miami, for Appellant.

Nancy A. Lauten and George A. Vaka of
Vaka Law Group, Tampa, for Appellee.


PER CURIAM.


              Affirmed.



LaROSE, C.J., and CASANUEVA and BLACK, JJ., Concur.